Citation Nr: 0115277	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  01-02 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether an overpayment of improved pension benefits was 
properly created.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran served on active duty from June 1945 to April 
1948 and from April 1950 to April 1955.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO). 


REMAND

The overpayment in this case was apparently created as a 
result of the payment of additional improved pension benefits 
to the veteran on the basis that he was married, when in fact 
he was estranged from his wife.  The statement of the case 
references a July 3, 2000 letter from the RO that notified 
the veteran that his pension benefits had been terminated.  
Although the record contains a computer generated document 
which partially reprinted that letter, a copy of the complete 
notice letter to the veteran is not contained in the claims 
folder.  A July 2000 notice from the Debt Management Center 
shows that a $2,400 overpayment was created.  However, 
without documentation of the basis for the termination of the 
veteran's pension benefits, the record does not adequately 
demonstrate how the overpayment in this case was created.

For purposes of calculating improved pension rates, a 
veteran's spouse who resides apart from the veteran and who 
is estranged from the veteran may not be considered the 
veteran's dependent unless the spouse receives reasonable 
support contributions from the veteran.  38 C.F.R. § 3.23(d) 
(2000).  Furthermore, a person shall be considered as living 
with his or her spouse even though they reside apart unless 
they are estranged.  38 C.F.R. § 3.60 (2000).

In January 2000, the veteran asserted that he was estranged 
from his wife in September 1999, but that he continued to 
provide financial support even though they were not living 
together.  He indicated that he had kept documentation of the 
financial support in his truck, which was taken by his wife.  
He indicated that he had contacted various institutions 
regarding getting copies of records, but that he was unable 
to afford the fees associated with getting those records.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that the case must be remanded for additional 
development of the evidence and to provide due process to the 
veteran.  The RO should place in the claims folder a copy of 
the July 2000 notice of the overpayment sent to the veteran.  
The RO should furnish to the veteran a paid and due audit 
reflecting how the overpayment was calculated.  In addition, 
the RO should request that the veteran identify all evidence 
related to his assertions that he continued to provide 
support to his spouse following their separation in September 
1999.  The RO should attempt to obtain any identified records 
and provide the veteran the opportunity to submit any 
additional evidence.  

Accordingly, the case is REMANDED to the RO for the following 
action:


1.  The RO should request that the 
veteran identify evidence in support of 
his contention that he continued to 
provide support for his estranged wife 
after September 1999.  After obtaining 
any necessary authorizations for the 
release of information to the VA, the RO 
should attempt to obtain any identified 
records.  The RO should also advise the 
veteran to submit copies of any 
supporting documentation in his 
possession.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  The RO should issue a Paid and Due 
Audit of the veteran's improved pension 
payments for the period during which the 
overpayment was created.  A copy of the 
audit must be placed in the claims 
folder.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

4.  Following completion of the 
foregoing, the RO should review the 
veteran's claim as to whether the  debt 
was properly created and calculated.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond. 
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


